Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARPENTER (US 2008/0238009 A1, hereinafter CARPENTER) in view of KOTANI et al. (US 2017/0326996 A1, hereinafter KOTANI).

    PNG
    media_image1.png
    600
    476
    media_image1.png
    Greyscale

As per claim 1, CARPENTER discloses a power transmission device for transmitting electric power to a shopping cart (See Fig.6, Item#111, disclose a wireless power transmission stall for recharging a shopping cart 10), the power transmission device comprising:
a first power transmission contact configured to be disposed along a side of the shopping cart (See Fig.6, Item#107,108, and Par.108, disclose charge rails comprising charging contacts) so as to face a power reception contact arranged in a side surface of the shopping cart (See Fig.6, Items#105, disclose battery charger contact plates), the first power transmission contact configured to transmit electric power towards the side surface of the shopping cart (See Fig.6, Items#108, 109 and 105, disclose charging rails for charging a cart via charging contact plates 105); and
a power transmission circuit configured to cause the first power transmission contact to transmit the electric power to the power reception contact (See Fig.6, Items#108, 109 and 105, 
KOTANI discloses a wireless charging system for an automated guided vehicle, the automated guided vehicle comprising a power reception antenna placed on the side of the vehicle to receive power from a first power transmission system in a non-contact manner (See Fig.1A, 1B, disclose an automated guided vehicle V and a charge A, also see Par.36, disclose the vehicle charge receiving coil Lr is placed on the side of the vehicle at close distance to first power transmission coil Lt). 
CARPENTER and KOTANI are analogous art since they both deal with battery charging of wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER with that of KOTANI by replacing the physical charging power transmission contacts and the charge power receiving contacts with the wireless charge transmitting antenna and the wireless charging receiving antenna for the benefit of allowing the vehicle to be charged without the risk of damage or exposure to physical charging contacts.

As per claim 2, CARPENTER and KOTANI disclose the power transmission device of claim 1 as discussed above, further comprising a pair of guide rails configured to receive a wheel of the shopping cart; wherein the first power transmission antenna is disposed along one of the 
As per claim 6, CARPENTER and KOTANI disclose the power transmission device of claim 1 as discussed above, wherein the first power transmission antenna is disposed above a ground surface along which the shopping cart is resting (See KOTANI, Fig.1B, discloses the charging coil Lt is disposed above ground where the vehicle “V” is parked). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER with that of KOTANI by arranging the charging coil above ground for the benefit of protecting the coil against damage.
As per claim 7, CARPENTER discloses a power supply system for transmitting electric power to at least one of a plurality of shopping carts, the power supply system comprising:
a guide configured to restrict a movement of each of the plurality of shopping carts (See Fig.6, Items#107,108, and 109 disclose a restrictive guide charging rail);
a power transmission device  (See Fig.6, Items#107,108 and Par.108-109, disclose a charging rail for charging the cart 10) comprising:
a plurality of power transmission contacts arranged side by side at an interval coincident with that of the plurality of shopping carts (See Par.108-109 and Figs. 8A, 8B, disclose a plurality of charging segments arranged to charge a plurality of carts), each of the plurality of power transmission antennas disposed along a side of the plurality of shopping carts and facing at least one power reception contact arranged on a side surface of at least one the plurality of shopping carts (See Fig.8A, and Pars.108-109 discloses a plurality of carts receiving charge from a plurality of charging segments disposed in the charging rails 107-108); and
a power transmission circuit configured to cause at least one of the plurality of power transmission contacts to transmit electric power  to the at least one power reception contact (See Fig.6, Items#108, 109 and 105, disclose charging rails for charging a cart via charging contact plates 105 and Pars. 107-108, disclose a charging system for providing charging to a cart via charging contact plates 105, also see Par.110, discloses a power supply 112 for providing power to the carts via charging rails 107-108). However CARPENTER does not disclose the electric power transmission is done in a non-contact manner using power transmission antennas and a power reception antennas.
KOTANI discloses a wireless charging system for an automated guided vehicle, the automated guided vehicle comprising a power reception antenna placed on the side of the vehicle to receive power from a first power transmission system in a non-contact manner (See Fig.1A, 1B, disclose an automated guided vehicle V and a charge A, also see Par.36, disclose the vehicle charge receiving coil Lr is placed on the side of the vehicle at close distance to first power transmission coil Lt). 
CARPENTER and KOTANI are analogous art since they both deal with battery charging of wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER with that of KOTANI 

As per claim 10, CARPENTER discloses a power supply system comprising:
a power reception device for a shopping cart (See Fig.6, Item#105 and Par.107, disclose battery charger contact plates for the cart battery), the power reception device comprising:
a battery (See Fig.4, Item#135, discloses a battery)[[;]].
a power reception contact configured to receive electric power (See Fig.6, Items#105, disclose battery charger contact plates for receiving charging of the cart battery), [[;]] and
a power reception circuit configured to supply the electric power received by the power reception antenna to the battery (See Fig.4, discloses a battery charge control and processor 201; and
a power transmission device (See Fig.6, Items#107,108 and Fig.7, Item#141 and Par.112 disclose the guard rails have the charging contacts) comprising:
a power transmission contact configured to transmit the electric power towards the power reception (See Fig.6, Items#108, 109 and 105, disclose charging rails for charging a cart via charging contact plates 105 and Pars. 107-108, disclose a charging system for providing charging to a cart via charging contact plates 105, also see Par.110, discloses a power supply 112 for providing power to the carts via charging rails 107-108) [[;]], and

KOTANI discloses a wireless charging system for an automated guided vehicle, the automated guided vehicle comprising a power reception antenna placed on the side of the vehicle to receive power from a first power transmission system in a non-contact manner (See Fig.1A, 1B, disclose an automated guided vehicle V and a charge A, also see Par.36, disclose the vehicle charge receiving coil Lr is placed on the side of the vehicle at close distance to first power transmission coil Lt). 
CARPENTER and KOTANI are analogous art since they both deal with battery charging of wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER with that of KOTANI by replacing the physical charging power transmission contacts and the charge power receiving contacts with the wireless charge transmitting antenna and the wireless charging receiving antenna for the benefit of allowing the vehicle to be charged without the risk of damage or exposure to physical charging contacts. 
shopping cart (See CARPENTER, Fig.6, Items#107 and 108, also see Fig.7, Item#141, and Par.112, disclose a charging plate); 
wherein the power transmission antenna is disposed along one of the guide rails (See Figs.6 and 7, Item#141, discloses charging plates disposed in the rails 107-108).
As per claim 14, CARPENTER and KOTANI disclose the power supply system shopping cart can rest (See CARPENTER, Figs.6-7, Item#141, disclose a charging plate placed above ground, also See KOTANI, Fig.1B, discloses the charging coil Lt is disposed above ground where the vehicle “V” is parked).
Claims 3-4, 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARPENTER in view of KOTANI and in further view of MASARU (JP 2006/101577 A, hereinafter MASARU).
                    
    PNG
    media_image2.png
    356
    512
    media_image2.png
    Greyscale

plurality of recesses is configured to receive the wheel such that shopping cart is stopped at a position relative to the guide rails.
MASARU disclose a cart wireless charging system comprising guide rails, wherein each of the guide rails comprises a plurality of recesses (See Figs.1-2, Items#14a/15a and 14b/15b, disclose 2 pairs of rails comprising 2 recesses), each of the plurality of recesses is configured to receive the wheel such that shopping cart is stopped at a position relative to the guide rails (See Figs.1-2, Items#14a/15a and 14b/15b, disclose 2 pairs of rails comprising 2 recesses each for accepting front wheels 5a/5b and back wheels 6a/6b, also see MASARU Par.38, discloses when 27c enters the guide grooves 26a,26b,26c and the shopping cart is stopped at a side distance that is close enough for wireless charging).
CARPENTER, KOTANI and MASARU are analogous art since they all deal with battery charging of wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPETER and KOTANI with that of MASARU by adopting the double railing system for the benefit of restricting the cart wireless charge receiving antenna to be within a certain distance of the wireless charging antenna.

As per claim 4, CARPENTER, KOTANI and MASARU disclose the power transmission device 

As per claim 8, CARPENTER and KOTANI disclose the power supply system of claim 7 as discussed above, however CARPENTER and KOTANI does not disclose wherein the guide is a rail configured to interface with at least one wheel of each of the shopping carts so as to restrict the movement of each of the plurality of shopping carts, the rail comprising a plurality of recesses, each of the recesses configured to receive one of the at least one wheel such that one of the plurality of shopping carts associated with the at least one wheel is stopped at a position relative to the guide.
MASARU disclose a cart wireless charging system comprising guide rails, wherein each of the guide rails comprises a plurality of recesses (See Figs.1-2, Items#14a/15a and 14b/15b, disclose 2 pairs of rails comprising 2 recesses), each of the plurality of recesses is configured to receive the wheel such that shopping cart is stopped at a position relative to the guide rails (See Figs.1-2, Items#14a/15a and 14b/15b, disclose 2 pairs of rails comprising 2 recesses each for accepting front wheels 5a/5b and back wheels 6a/6b, also see MASARU Par.38, discloses when 
CARPENTER, KOTANI and MASARU are analogous art since they all deal with battery charging of wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPETER and KOTANI with that of MASARU by adopting the double railing system for the benefit of restricting the cart wireless charge receiving antenna to be within a certain distance of the wireless charging antenna.

As per claim 9, CARPENTER, KOTANI and MASARU disclose the power supply system of claim 8, wherein each of the plurality of recesses is defined by a depth, the depth being 1% to 3%, inclusive, of a diameter of the at least one wheel (See Fig.3, discloses wheels 5a and 5b and rails 14a, 14b). Even though none of the references explicitly discloses that each of the plurality of recesses is defined by a depth, the depth being 1% to 3%, inclusive, of a diameter of the wheel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER, KOTANI and MASARU by trying different depths for the recesses of the wheel guides for the benefit of providing a low profile charge railing which restricts the movement of the wheels to ensure proper alignment between the charge transmission and the charge receiving systems.

As per claim 13, CARPENTER, KOTANI and MASARU disclose the power supply system of claim 12, wherein each of the plurality of recesses is defined by a depth, the depth being 1% to 3%, inclusive, of a diameter of the wheel (See MASARU, Fig.3, discloses wheels 5a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARPENTER in view of KOTANI and in further view of MATSUMOTO et al. (US 2016/0043567, hereinafter MATSUMOTO).
As per claim 5, CARPENTER and KOTANI disclose the power transmission device of claim 1 as discussed above, however CARPENTER and KOTANI do not disclose further comprising a second power transmission antenna disposed along the side of the cart; wherein the power transmission circuit is configured to determine a first distance between the power reception antenna and the first power transmission antenna, determine a second distance between the power reception antenna and the second power transmission antenna, and cause the first power transmission antenna to transmit the electric power to the power reception antenna in response to determining that the first distance is less than the second distance.
MATSUMOTO discloses a wireless charging system wherein the distance between the coil and the device to be charged is measured and the coils closest to the device are activated to charge the device (See Par.97).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CARPENTER and KOTANI with that of MATSUMOTO by detecting the distance between the transmission coil and the reception coil and activating the transmission coil closest to the receiving coil for the benefit of enhancing the efficiency of the charging process.
Conclusion
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot in view of the new grounds of rejection. Applicant argues that MASARU discloses a cart charging system comprising a plurality of recesses for accepting the cart wheels and charging the cart battery via inductive charging coils placed in ground in between the charging rails, the examiner further argues that MASARU discloses “the core 21 of the power receiving unit 12 moves onto the power feeding unit 13 without hitting other parts such as the core 18 of the power feeding unit 13, and damage to the relatively fragile cores 21 and 18 is prevented... . When the power receiving unit 12 faces the power feeding unit 13 in this way and then is fed to the power feeding unit 13, a current is generated in the coil 22 of the power receiving unit 12 by electromagnetic induction, and the storage battery 11 is charged.” And therefore there will be no incentive to modify the invention disclosed by MASARU with that of RADIN by placing the charge transmitting coil on the side of the rail to charge a side mounted charge receiving coil on the side of the cart and that the guard rails are configured to guide the cart to a location over the railing. The examiner respectfully disagrees and explains that modifying the charging system disclosed by MASARU with that of RADIN would protect the charging coils without having to 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859